HEARD, Judge.
Charlie W. Johnston, d/b/a Johnston Welding & Machine Works, instituted this suit against Empire Gas, Inc. of Oak Grove on a quantum meruit basis for materials and labor for completely revamping and overhauling a large trailer belonging to Empire Gas. From a judgment in favor of plaintiff in the amount sued for and interest from May 27, 1971 until paid, Empire Gas appealed.
Errors specified are (1) the trial court erred in granting plaintiff recovery for the entire sum claimed in that the number of hours charged was not reasonably required to effect the results obtained; and (2) the trial court erred in awarding legal interest from date of judicial demand instead of from date of judgment.
On the date of trial Johnston submitted an itemized statement of work and materials and hours expended in repairing the trailer. Empire Gas does not dispute the charge for parts and materials, nor the hourly rate, but only the number of hours worked. Johnston testified he was present every minute the work was done on the trailer and that the hours listed in the itemized statement were correct.
Raymond Estep, Jr., a welder, machinist and bookkeeper, testified the hours listed in the statement were correct. The only evidence to the contrary was given by Robert Rose, who qualified as an expert machinist and welder. He stated he could have done the job in less time than that *334taken by plaintiff. We believe this testimony insufficient to overcome the testimony of plaintiff and his employees that they put in the actual time repairing the trailer as set forth in the statement.
The trial judge rendered judgment with legal interest from May 27, 1971 until paid. As this is a suit on quantum meruit the legal interest does not run until the day of final judgment which in this case is March 20, 1972. Sugar Field Oil Company v. Carter, 214 La. 586, 38 So.2d 249 (1948); Connette v. Wright, 154 La. 1081, 98 So. 674.
Therefore, the judgment is amended providing for legal interest from March 20, 1972 until paid, and as amended, affirmed. Appellant is cast with cost.